
QuickLinks -- Click here to rapidly navigate through this document


LOAN AND SECURITY AGREEMENT


    THIS LOAN AND SECURITY AGREEMENT ("Agreement") is made as of the 26th day of
September, 2001, between WELLS FARGO BANK, National Association, with an address
at 1740 Broadway, C7301-031, Denver, Colorado 80274, its successors and assigns
("Lender"), and CIBER, INC., a Delaware corporation, with an address at 5251 DTC
Parkway, Greenwood Village, Colorado 80111 ("Borrower").

WITNESSETH:

    WHEREAS, the Borrower has requested that Lender extend credit in order to
enable Borrower, subject to the terms and conditions of this Agreement, to
borrow on a revolving basis, at any time and from time to time prior to the
Maturity Date, an aggregate principal amount at any time not in excess of
$40,000,000. The proceeds of such borrowings are to be used to permit Borrower
to acquire PSINet Consulting Solutions, Inc., and to provide Borrower working
capital support and for other general corporate purposes; and

    WHEREAS, Lender desires to extend such credit to the Borrower on the terms
and subject to the conditions set forth in this Agreement.

    NOW, THEREFORE, in consideration of any Loans and / or Letters of Credit
made for the account of Borrower, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by Borrower, the
parties agree as follows:


ARTICLE I. DEFINITIONS


    SECTION 1.1  Defined Terms.  As used in this Agreement, the following words
and terms shall have the meanings specified below:

    (a) "Account," "Account Debtor," "Chattel Paper," "Commercial Tort Claims,"
"Documents," "Equipment," "General Intangibles," "Goods," "Instruments,"
"Inventory," "Letter-of-Credit Rights," and "Securities" shall have the
respective meanings assigned to such terms, as of the date of this Agreement, in
the Colorado Uniform Commercial Code.

    (b) "Affiliate" shall mean any Person directly or indirectly controlling,
controlled by or under common control with another Person.

    (c) "Agreement" shall mean this Loan and Security Agreement, any exhibits or
schedules hereto, any concurrent or subsequent rider hereto and any extensions,
supplements, amendments or modifications hereto.

    (d) "Business Day" shall mean any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of Colorado) on which banks are open for
business in Denver, Colorado.

    (e) "Collateral" shall mean all of the property of Borrower described in
Article VI hereof, together with all other real or personal property of Borrower
now or hereafter pledged to Lender to secure repayment of any of the
Liabilities, including without limitation all Accounts, Inventory, General
Intangibles and Equipment of Borrower. In addition, DigiTerra, Inc., shall enter
into a security agreement with Lender and permit Lender to file a financing
statement with respect to DigiTerra, Inc., accounts receivable, subject only to
that certain IBM Credit Corporation Agreement for Wholesale Financing.

    (f)  "Commitment" shall have the meaning specified in Section 2.1 hereof.

    (g) "Current Assets" shall be as defined by GAAP.

    (h) "Current Liabilities" shall be as defined by GAAP.

    (i)  "Debt" means all of Borrower's Liabilities excluding Subordinated Debt.

    (j)  "EBITDA" means for the Borrower and its Subsidiaries on a consolidated
basis, as calculated at any date of determination for a specified Rolling
Period, the sum (without duplication, without giving effect to any extraordinary
losses or gains during such Rolling Period and adjusted as required to take into
account any minority ownership interest) of (a) net income or deficit during
such Rolling Period, plus (b) to the extent already deducted in computing such
net income (i) income tax expense during such Rolling Period, (ii) Interest
Expense during such Rolling Period (iii) depreciation, amortization and other
non-cash-expense items during such Rolling Period, and (iv) any losses on the
sale or disposition of assets (other than in the ordinary course of business)
during such Rolling Period. The term "Rolling Period" means, on any date of
determination, the most recent four fiscal quarters ended on March 31, June 30,
September 30, or December 31 (as the case may be).

    (k) "EBITDAR" means for the Borrower and its Subsidiaries on a consolidated
basis, as calculated at any date of determination for a specified Rolling
Period, the sum (without duplication, without giving effect to any extraordinary
losses or gains during such Rolling Period and adjusted as required to take into
account any minority ownership interest) of (a) net income or deficit during
such Rolling Period, plus (b) to the extent already deducted in computing such
net income (i) income tax expense during such Rolling Period, (ii) Interest
Expense during such Rolling Period (iii) depreciation, amortization and other
non-cash-expense items during such Rolling Period, (iv) any losses on the sale
or disposition of assets (other than in the ordinary course of business) during
such Rolling Period and (v) lease payments.

    (l)  "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.

    (m) "Event of Default" shall have the meaning specified in Article VIII
hereof.

    (n) "Fixed Charge Coverage Ratio" means EBITDAR divided by the aggregate of
capital expenditures, interest, lease payments and scheduled principal
reductions relating to the Commitment during such Rolling Period. A one time add
back of goodwill impairment will be allowed; provided, however, the goodwill
impairment is added back to EBITDAR in the quarter it was recognized and the
same does not exceed $25,000,000.

    (o) "GAAP" means generally accepted accounting principles.

    (p) "Guarantors" shall mean DigiTerra, Inc., a Delaware corporation, CIBER
Associates, Inc., a Delaware corporation, and CIBER International, Inc., a
Delaware corporation, together with each domestic Subsidiary of the Borrower
that results from merger, acquisition, creation or otherwise after the Closing,
as to the entire obligation of the Borrower, jointly and severally.

    (q) "Indebtedness" means all Loans together with all of the obligations,
debts, and liabilities of Borrower to Lender, or anyone or more of these, as
well as all claims by Lender against Borrower, or any one or more of them;
whether now or hereafter existing, voluntary or involuntary, due or not due,
absolute or contingent, liquidated or unliquidated; whether Borrower may be
liable individually or jointly with others; whether Borrower may be obligated as
a guarantor, surety or otherwise; whether recovery upon such Indebtedness may be
or hereafter may become barred by any statute of limitations; and whether such
Indebtedness may be or hereafter may become otherwise unenforceable.

    (r) "Indemnified Party" shall have the meaning specified in Article X
hereof.

    (s) "Interest Expense" shall mean for any period of calculation thereof the
aggregate amount of all interest (including Fees) on all Indebtedness whether
paid in cash or accrued as a liability and payable in cash during such period
with respect to Fees and other Lender charges.

    (t)  "Letter of Credit Issuer" shall mean Wells Fargo.

    (u) "Letters of Credit" shall mean any irrevocable standby letter of credit
which shall now or hereafter be issued by the Letter of Credit Issuer at the
request and for the account of Borrower pursuant to the terms of this Agreement.

    (v) "Leverage Ratio" shall mean the ratio of Total Funded Indebtedness to
EBITDA for the 12-month period ending on the last day of each quarter.

    (w) "Liabilities" shall mean any and all obligations, liabilities and
indebtedness of Borrower to Lender or to any Affiliate of Lender of any and
every kind and nature, howsoever created, arising or evidenced and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, whether primary, secondary, direct, indirect, absolute,
contingent or otherwise (including without limitation obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law, including
without limitation all obligations for payment of the Loans and / or Letters of
Credit and for payment of the reimbursement obligations under Article II.

    (x) "Loan" or "Loans" shall mean all advances made by Lender to Borrower
pursuant to Article II hereof.

    (y) "Loan Availability" shall mean, at any time, Forty Million Dollars
($40,000,000), subject to reductions in the maximum amount of the Commitment
from time to time pursuant to Section 2.8, less the aggregate undrawn face
amount of the Letters of Credit.

    (z) "Loan Documents" shall mean this Agreement, the Note, UCC-1 financing
statements, and any other instruments or documents evidencing, securing or
relating to the Loan.

    (aa) "Maturity Date" means September 30, 2004.

    (bb) "Obligor" shall mean Borrower and each Guarantor or Person who is or
shall become primarily or secondarily liable for any of the Liabilities.

    (cc) "Other Agreements" shall mean all agreements, instruments and
documents, including without limitation notes, mortgages, trust deeds, pledges,
powers of attorney, consents, assignments, security agreements, intercreditor
agreements, financing statements and all other writings heretofore, now or from
time to time hereafter executed by or on behalf of Borrower or any other Person
and delivered to Lender or to any Affiliate of Lender in connection with the
Liabilities or the transactions contemplated hereby.

    (dd) "Permitted Liens" shall mean (i) statutory liens of mechanics,
materialmen or suppliers incurred in the ordinary course of business and
securing amounts not yet due or declared to be due by the claimant thereunder,
(ii) liens or security interests in favor of Lender, (iii) zoning restrictions
and easements, licenses, covenants and other restrictions affecting the use of
real property that do not individually or in the aggregate have a material
adverse effect on Borrower's ability to use such real property for its intended
purpose in connection with Borrower's business, (iv) purchase money security
interests (not exceeding $250,000 per calendar year), (v) capital leases (not
exceeding $100,000 per calendar year), (vi) tax liens not yet delinquent, and
(vii) the liens set forth on Exhibit "E".

    (ee) "Person" shall mean any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
institution, entity, party or foreign or United States government (whether
federal, state, county, city, municipal or otherwise), including without
limitation any instrumentality, division, agency, body or department thereof.

    (ff) "Plan" shall mean any employee benefit plan defined in Section 3(3) of
ERISA, including any multi-employer plan or any employee welfare benefit plan
which is maintained or has been maintained pursuant to a collective bargaining
agreement to which two or more unrelated employers contribute and in respect of
which Borrower is an "employer" as defined in Section 3(5) of ERISA.

    (gg) "Prime Rate" shall mean the rate of interest per annum announced from
time to time by the Lender as its prime rate in effect at its principal office
in San Francisco, California; each change in the Prime Rate shall be effective
on the date such change is announced. The Prime Rate may not be publicly
announced or published and does not necessarily represent the lowest or best
rate at which Lender will extend credit.

    (hh) "Subordinated Debt" means indebtedness and liabilities of Borrower or
Guarantors which have been subordinated by written agreement to indebtedness
owned by Borrower or Guarantors to Lender in form and substance acceptable to
Lender.

    (ii) "Subsidiary" shall mean any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time stock of any other class of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, owned by Borrower or by any partnership, limited
liability company or joint venture of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower.

    (jj) "Tangible Net Worth" means consolidated stockholder equity excluding
all GAAP intangibles (i.e., goodwill, trademarks, patents, copyrights,
organization expenses, and similar intangible items).

    (kk) "Termination Date" shall mean the earliest to occur of the following:
(i) the Maturity Date, (ii) the date Lender makes demand for the payment of the
Liabilities, or (iii) the date the Liabilities are accelerated pursuant to
Article II hereof.

    (ll) "Total Funded Indebtedness" means the sum of: (i) all obligations of
the Borrower and its Subsidiaries for borrowed money including, but not limited
to, senior bank debt, senior notes, and Subordinated Debt; (ii) capital leases;
(iii) issued and outstanding Letters of Credit; and (iv) contingent obligations.

    (mm)"Wells Fargo" means Wells Fargo Bank, National Association.

    SECTION 1.2  Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that, for purposes of determining compliance with any
accounting or financial covenant set forth in Articles IV and V, such terms
shall be construed in accordance with GAAP as in effect on the date this
Agreement applied on a basis consistent with the application used in the
Borrower's audited financial statements referred to in Section 5.1(t)(viii).




ARTICLE II. CREDIT; FEES AND CHARGES


    SECTION 2.1  Commitment.  Subject to the terms and conditions of this
Agreement and the Other Agreements and provided further that Borrower is not in
default thereunder, and prior to the Termination Date, Lender shall, make Loans
and / or Letters of Credit to Borrower as Borrower shall from time to time
request (the "Commitment"). The aggregate unpaid principal of all Loans
outstanding at any one time shall not exceed Forty Million Dollars
($40,000,000), subject to reductions in the maximum amount of the Commitment
from time to time pursuant to Section 2.8, less the aggregate undrawn face
amount of the Letters of Credit. If at any time the outstanding principal
balance of the Loans exceeds Loan Availability, Borrower shall immediately, and
without the necessity of a demand by Lender, pay to Lender such amount as may be
necessary to eliminate such excess.

    SECTION 2.2  Loans and Letters of Credit.  (a) Subject to the same terms,
conditions and limitations set forth in Section 2.1 above, Lender shall, at
Borrower's request, cause cash advances pursuant to the Loan to be issued for
the account of Borrower (a "Borrowing").

    (b) Subject to the same terms, conditions and limitations set forth in
Section 2.1 above, Lender shall, at Borrower's request, cause the Letters of
Credit to be issued for the account of Borrower; provided, that the aggregate
undrawn face amount of the Letters of Credit shall not at any time exceed the
lesser of (i) Five Million Dollars ($5,000,000) less any outstanding standby
letters of credit issued by United Missouri Bank, and (ii) the amount by which
Loan Availability at such time exceeds the outstanding principal balance of the
Loans at such time. If at any time the Loan Availability is zero or less than
zero, Borrower shall provide cash collateral to Lender in an amount equal to the
amount by which Loan Availability is less than zero to secure any Letters of
Credit. The Letters of Credit shall be in form and substance satisfactory to
Lender and shall not have an expiration date later than twelve (12) months from
the date of issuance or the Maturity Date, whichever is earlier. Borrower shall
reimburse the Lender for any payments made in respect of the Letters of Credit.
Borrower shall reimburse Lender, immediately upon demand, in the amount of any
payments made by Lender to any Person with respect to the Letters of Credit, and
until Lender shall have been so reimbursed by Borrower such payments by Lender
shall be deemed to be Loans. In connection with the Letters of Credit, Borrower
hereby indemnifies Lender for any payments made by Lender with respect to the
Letters of Credit and for any taxes, levies, deductions, charges and costs and
expenses incurred by Lender with respect to the Letters of Credit.

    SECTION 2.3  Notice of Borrowing and Request for Letters of Credit.  Cash
advances shall be made from the Lender to Borrower only after Borrower notifies
Lender in writing (to the attention of John R. Hall or other then available
relationship personnel at Wells Fargo) prior to 12:00 p.m. (noon) of the date of
the desired cash advance, until such time as a "4-Way Sweep Agreement" may be
entered into between the parties at which time cash advances shall thereafter be
controlled pursuant to such 4-Way Sweep Agreement. The Borrower shall give the
Lender written notice with respect to a request for the issuance of a Letter of
Credit at least five (5) Business Days prior to the date such Letter of Credit
is requested to be issued, along with an application for such Letter of Credit
executed by an officer of the Borrower. Each notice of Borrowing and / or
request for the issuance of a Letter of Credit shall be deemed a representation
by Borrower that all conditions precedent to such Borrowing and / or request for
a Letter of Credit have been satisified.

    SECTION 2.4  Note.  The Loans shall be evidenced by a revolving note
("Note") duly executed on behalf of the Borrower, dated the Closing Date (as
hereinafter defined), in substantially the form attached hereto as Exhibit "A"
with the blanks appropriately filled, payable to the order of Lender in a
principal amount equal to the Commitment. The outstanding principal balance of
the Loans, as evidenced by such Note, together with interest and other unpaid
charges shall be payable on the Maturity Date, unless earlier due pursuant to
the provisions of Article VIII. The Note shall bear interest from the date of
the first Borrowing on the outstanding principal balance thereof as set forth in
Section 2.6. The Lender shall, and is hereby authorized by the Borrower to,
endorse on the schedule attached to the Note (or on a continuation of such
schedule attached to such Note and made a part

thereof), or otherwise to record in Lender's internal records, an appropriate
notation evidencing the date and amount of each Loan, each payment and
prepayment of principal of the Loans, each payment of interest on the Loans and
the other information provided for on such schedule; provided, however, that the
failure of the Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by Lender in
accordance with the terms of this Agreement and the Note.

    SECTION 2.5  Fees.  

    (a) In the event that the Commitment is amended within thirty-six
(36) months of the Closing Date and the revised Commitment does not exceed
$40,000,000, Lender agrees not to charge any additional Fees for the first
amendment within such time period (unless the Lender participates the Commitment
with another bank); provided, however, Borrower shall be responsible for all
legal costs and fees associated with any subsequent amendment(s).

    (b) [This provision has been intentionally deleted].

    (c) Borrower shall pay to Lender a Letter of Credit fee at the time of
issuance equal to one percent (1%) per annum (computed on the basis of a year of
three hundred sixty (360) days for the actual number of days elapsed) of the
average undrawn face amount of the Letters of Credit, payable in advance. In
addition, Borrower shall pay to Lender all expenses incurred by Lender in
connection with the issuance and negotiation of any Letter of Credit, payable on
the date incurred by Lender.

    (d) Borrower shall pay to Lender an unused commitment fee (the "Unused
Commitment Fee") in the amount of .125% per annum on the unused portion of the
Commitment. The Unused Commitment Fee shall be paid by Borrower to Lender on
each calendar quarter commencing on December 31, 2001, in arrears. The Unused
Commitment Fee shall be accruing from the Closing Date.

    (e) All fees identified in this Section 2.5 shall be hereinafter defined as
"Fees" and, except for the Origination Fee (which is due at closing), shall be
paid on each calendar quarter commencing on December 31, 2001, in immediately
available funds. Once paid, none of the Fees shall be refundable under any
circumstances.

    It is the intent of the parties that the rate of interest and the other fees
and charges to Borrower under this Agreement shall be lawful; therefore, if for
any reason the interest or other fees and charges payable under this Agreement
are found by a court of competent jurisdiction, in a final determination, to
exceed the limit which Lender may lawfully charge Borrower, then the obligation
to pay interest and other charges shall automatically be reduced to such limit
and, if any amount in excess of such limit shall have been paid, then such
amount shall be refunded to Borrower.

    SECTION 2.6  Interest on Loans.  Interest on the Loans shall be payable, in
arrears, on the outstanding principal balance of the Loans without notice or
demand on the first day of each calendar quarter commencing on December 31,
2001, during the term of this Agreement and on the Termination Date, except as
otherwise provided in this Agreement. Subject to the provisions of Section 2.7,
the Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal to the Prime Rate.
The Borrower shall be eligible for reductions in the Prime Rate as set forth in
this Section 2.6 upon Borrower's achieving Borrower's ratio of Total Funded
Indebtedness to EBITDA for the 12-month period ending on the last day of each
quarter as follows:

(i)If the Leverage Ratio is in excess of 1.00:1, then the Prime Rate shall be
reduced 20 basis points (0.20%); or

(ii)If the Leverage Ratio is between 0.75:1 and 1.00:1, then the Prime Rate
shall be reduced 45 basis points (0.45%); or



(iii)If the Leverage Ratio is less than 0.75:1, then the Prime Rate shall be
reduced 70 basis points (0.70%).

    SECTION 2.7  Default Interest.  If the Borrower shall default in the payment
of the principal of or interest on the Loans or any other amount due or becoming
due hereunder, by acceleration or otherwise, the Borrower shall on demand from
time to time pay interest, to the extent permitted by law, on such defaulted
amount up to (but not including) the date of actual payment (after as well as
before judgment) at a rate (the "Default Rate") per annum (computed on the basis
of the actual number of days elapsed over a year of 360 days) equal to the Prime
Rate plus three percent (3%).

    SECTION 2.8  Termination and Reduction of Commitment.  

    (a) The Commitment shall be automatically terminated at 5:00 p.m., Mountain
Time, on the Maturity Date.

    (b) Beginning quarter ended December 31, 2001, the Commitment shall
automatically be reduced quarterly in the amount of $2,500,000.

    SECTION 2.9  Prepayment.  The Borrower shall have the right at any time and
from time to time to optionally prepay any Borrowing, in whole or in part,
without penalty.

    SECTION 2.10  Reserve Requirements; Change in Circumstances.  

    (a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to the Lender of any fees or
other amounts payable hereunder (other than taxes imposed on the overall net
income of Lender by the jurisdiction in which Lender has its principal office or
by any political subdivision or taxing authority therein), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by
Lender or shall impose on Lender any other condition affecting this Agreement,
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining the Loans to reduce the amount of any sum
received or receivable by Lender hereunder or under the Note (whether of
principal, interest or otherwise) by an amount deemed by Lender to be material,
then Borrower shall pay to Lender upon demand such additional amount or amounts
as will compensate lender for such additional costs incurred or reduction
suffered.

    (b) If the adoption after the date hereof of any other law, rule, regulation
or guideline regarding capital adequacy, or any change in any of the foregoing
or in the interpretation or administration of any of the foregoing by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender (or any
lending office of Lender) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender's capital which Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender's policies with
respect to capital adequacy) by an amount deemed by Lender to be material, then
from time to time the Borrower shall pay to Lender such additional amount or
amounts as will compensate Lender for any such reduction suffered.

    (c) A certificate of Lender setting forth such amount or amounts as shall be
necessary to compensate Lender as specified in paragraph (a) or (b) above, as
the case may be, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay Lender the amount shown as due on
any such certificate delivered by it within 10 days after delivery of the same.

    (d) Failure on the part of Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of Lender's
right to demand compensation with respect to such

period or any other period; provided, however, such demand must be made within
ninety (90) days from the date the right to demand accrued. The protection of
this Section shall be available to Lender regardless of any possible contention
of the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed. If any
amounts are payable pursuant to this Section 2.10. Lender shall apply the
provisions of Section 2.10 on a non-discriminatory basis to all similarly
situated borrowers of Lender.

    SECTION 2.11  Payments.  In the event that payments are not made pursuant to
the 4-Way Sweep Agreement, the Borrower shall make each payment (including
principal or interest of any Borrowing or any Fees or other amounts) hereunder
and under any other Loan Document not later than 12:00 p.m. (noon), Mountain
Time, on the date when due in dollars to the Lender at its offices at 1740
Broadway Street, C7301-031, Denver, Colorado 80274, in immediately available
funds. Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a date that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.


ARTICLE III. CONDITIONS OF LENDING.


    SECTION 3.1  All Borrowings.  Without limiting Lender's discretion to make
any Loan and / or Letter of Credit hereunder, the making of any advance provided
for in this Agreement shall be conditioned upon the following:

    (a) Satisfactory due diligence has been conducted by Lender including, but
not limited to the following:

  (i)   An initial Collateral audit of Borrower's financial records satisfactory
to Lender (such audit at no cost to Borrower);
 
(ii)
 
Review and approval of consolidating and consolidated financial statements
including balance sheet, income statement and cash flow statement for the period
ending June 30, 2001;
 
(iii)
 
Review and approval of the breakout of governmental account receivables and
foreign account receivables as of June 30, 2001;
 
(iv)
 
Review of all notes and payables of the Borrower and Subsidiaries as of June 30,
2001, including terms and conditions, and confirmation that all such notes are
subordinated to the Lender;
 
(v)
 
Confirmation that the Borrower has repaid all existing debt and cancellation of
United Missouri Bank ("UMB") line of credit and, further, confirmation that all
UMB and other liens against the Borrower have been released; provided, however,
Borrower shall be permitted to provide 100% cash or cash equivalent security for
those standby letters of credit identified in Exhibit "E" so long cash security
does not exceed Six Hundred Twenty-Five Thousand Dollars ($638,500.00);
 
(vi)
 
Confirmation that the acquisition of PSINet Consulting Solutions, Inc., will be
completed on or before November 15, 2001;
 
(vii)
 
Confirmation that there has been no material adverse change prior to the Closing
Date;
 
(viii)
 
Review and approval of the operating leases identified on Exhibit "J"; and
 
(ix)
 
Such other conditions as Lender may deem appropriate.



    (b) Borrower shall be in compliance with all of the terms and provisions set
forth in this Agreement and the Other Agreements with respect to its part to be
observed or performed, and at the time of and immediately after such Borrowing,
no Event of Default or Default shall have occurred and be continuing;

    (c) All of the representations, warranties and covenants contained in this
Agreement and the Other Agreements shall be true and correct as if made on both
the date of the request and the date the Loan is made, except to the extent such
representations, warranties and covenants expressly relate to an earlier date;

    (d) Lender shall have received, in form and substance satisfactory to
Lender, all certificates, orders, authorities, consents, affidavits, schedules,
instruments, security agreements, financing statements, mortgages, reports and
other documents which are provided for hereunder, or which Lender may at any
time request;

    (e) Lender shall have received, in form and substance satisfactory to
Lender, guarantees from each of the Guarantors which are provided for hereunder,
or which Lender may at any time request, together with corporate resolutions of
each Guarantor authorizing such Guarantor to enter into the guarantee;

    (f)  Lender shall have received, in form and substance satisfactory to
Lender, all subordination agreements or other documentation relating to the
Subordinated Debt which are provided for hereunder, or which Lender may at any
time request;

    (g) Borrower will be maintaining all primary operating, payroll and
investment deposit accounts with Lender; and

    (h) Any advance under this Agreement for the acquisition of PSINet
Consulting Solutions, Inc., shall be subject to confirmation that (i) all
representations and warranties of the Borrower remain true and correct,
(ii) that there has been no material adverse change relating to Borrower or any
of its Subsidiaries occurring since the date of latest audited financial
statements delivered to Lender prior to the Closing Date, (iii) there is no
default or potential default of any term or condition of this Agreement as a
result of such advance.

    (i)  Lender shall have received, in form and substance satisfactory to
Lender, a security agreement from DigiTerra, Inc., permitting Lender to file a
financing statement with respect to DigiTerra Inc. accounts receivable.

    SECTION 3.2  Closing Date.  On the closing date ("Closing Date") of any Loan
made hereunder:

    (a) Lender shall have received a duly executed Note complying with the
provisions of Section 2.4, and the Other Agreements required herein;

    (b) Lender shall have received a favorable written opinion from Borrower's
counsel, Davis, Graham & Stubbs, LLP; dated on the Closing Date and addressed to
the Lender, in the form set forth in Exhibit "B" hereto;

    (c) All legal matters incident to this Agreement and the Borrowings
hereunder shall be satisfactory to the Lender and its counsel;

    (d) The Lender shall have received (i) a copy of the certificate or articles
of incorporation, including all amendments thereto, of the Borrower, certified
as of a recent date by the Secretary of State of the state of its organization,
and a certificate of good standing of the Borrower as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of the Borrower dated the Closing Date and certifying (A) that
attached thereto is a complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of the resolutions duly adopted by the Board of Directors of the Borrower
authorizing the execution, delivery and performance of the Loan Documents and
the borrowings

hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Borrower have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Documents or any other document
delivered in connection herewith on behalf of the Borrower; (iii) a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to (ii) above;
(iv) good standing certificates and/or certificates of authorization to conduct
business from appropriate governmental authorities in all states wherein
Borrower conducts business, and (v) such other documents as Lender, or counsel
for the Lender, may reasonably request; and

    (e) The Lender shall have received a certificate, dated the Closing Date and
signed by a financial officer of the Borrower, confirming compliance with the
conditions precedent set forth in subparagraphs (b) and (c) of Section 3.1.


ARTICLE IV. BORROWER'S REPRESENTATIONS,
WARRANTIES AND COVENANTS.


    SECTION 4.1.  Affirmative Covenants.  Except as set forth in the schedule(s)
attached as Exhibit "H" hereto, Borrower hereby represents, warrants and
covenants that:

    (a) the financial statements delivered or to be delivered by Borrower to
Lender at or prior to the date of this Agreement and at all times subsequent
thereto accurately reflect the financial condition of Borrower, and there has
been no adverse change in the financial condition, the operations or any other
status of Borrower since the date of the financial statements delivered to
Lender most recently prior to the date of this Agreement;

    (b) the office where Borrower keeps its books, records and accounts (or
copies thereof) concerning the Collateral, Borrower's principal place of
business and all of Borrower's other places of business, locations of collateral
and post office boxes are as set forth in Exhibit "C"; Borrower shall promptly
(but in no event less than ten (10) days prior thereto) advise Lender in writing
of the proposed opening of any new place of business, the closing of any
existing place of business, any change in the location of Borrower's books,
records and accounts (or copies thereof) or the opening or closing of any post
office box of Borrower, such written notification shall automatically be deemed
an amendment to Exhibit "C";

    (c) the Collateral, including without limitation the Equipment is and shall
be kept, or, in the case of vehicles, based, only at the addresses set forth on
the first page of this Agreement or on Exhibit "C" or at other locations at
which Borrower conducts its business operations;

    (d) if any of the Collateral consists of Goods of a type normally used in
more than one state, whether or not actually so used, Borrower shall immediately
give written notice to Lender of any use of any such Goods in any state other
than a state in which Borrower has previously advised Lender such Goods shall be
used, and such Goods shall not, except as set forth in Subsection (c) above, or
unless Lender shall otherwise consent in writing, be used outside of the United
States;

    (e) each account or item of inventory or equipment which Borrower shall,
expressly or by implication, request Lender to classify as an Account, Inventory
or Equipment, respectively, shall, as of the time when such request is made,
conform in all respects to the requirements of such classification as set forth
in the respective definitions of "Account", "Inventory" and "Equipment" as set
forth herein and as otherwise established by Lender from time to time, and
Borrower shall promptly notify Lender in writing if any such Account, Inventory
or Equipment shall subsequently become ineligible;

    (f)  Borrower is and shall at all times be the lawful owner of its property
now purportedly owned or hereafter purportedly acquired by Borrower, free from
all liens, claims, security interests

and encumbrances whatsoever, whether voluntarily or involuntarily created and
whether or not perfected, other than the Permitted Liens;

    (g) Borrower has the right and power and is duly authorized and empowered to
enter into, execute and deliver this Agreement and the Other Agreements and
perform its obligations hereunder and thereunder; Borrower's execution, delivery
and performance of this Agreement and the Other Agreements does not and shall
not conflict with the provisions of any statute, regulation, ordinance or rule
of law, or any agreement, contract or other document which may now or hereafter
be binding on Borrower, and Borrower's execution, delivery and performance of
this Agreement and the Other Agreements shall not result in the imposition of
any lien or other encumbrance upon any of Borrower's property under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument by which Borrower or any of its property may be bound or affected;

    (h) there are no actions or proceedings which are pending or threatened
against Borrower which would (i) reasonably be expected to result in any
material adverse change in its financial condition, (ii) reasonably be expected
to create liabilities upon Borrower in excess of $500,000, or (iii) materially
adversely affect Borrower's property, and Borrower shall, promptly upon becoming
aware of any such pending or threatened action or proceeding, give written
notice thereof to Lender;

    (i)  Borrower has obtained all licenses, authorizations, approvals and
permits, the lack of which would have a material adverse effect on the operation
of its business, and Borrower is and shall remain in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances, the failure to comply with which could
reasonably be expected to have a material adverse effect on its business,
property, assets, operations or condition, financial or otherwise;

    (j)  all written information now, heretofore or hereafter furnished by
Borrower to Lender is and shall be true and correct as of the date with respect
to which such information was or is furnished;

    (k) Borrower is not conducting, permitting or suffering to be conducted, nor
shall it conduct, permit or suffer to be conducted, any activities or
transactions with any Affiliate of Borrower; provided, however, that Borrower
may enter into transactions with Subsidiaries, Affiliates and Guarantors of
Borrower in the ordinary course of business pursuant to terms that are no less
favorable to Borrower than the terms upon which such transfers or transactions
would have been made had they been made to or with a Person that is not an
Affiliate of Borrower and, in connection therewith, may transfer cash or
property to Affiliates of Borrower for fair value;

    (l)  Borrower's name has always been as set forth on the first page of this
Agreement and Borrower uses no trade names or division names in the operation of
its business, except as set forth on Exhibit "D"; Borrower shall notify Lender
in writing within ten (10) days of the change of its name or the use of any
trade names or division names not previously disclosed to Lender in writing;

    (m) with respect to Borrower's Equipment: (i) Borrower has good and
indefeasible and merchantable title to and ownership of all Equipment, including
without limitation the Equipment described or listed on the schedule of
Equipment delivered to Lender concurrently with this Agreement; (ii) Borrower
shall keep and maintain the Equipment in good operating condition and repair and
shall make all necessary replacements thereof and renewals thereto so that the
value and operating efficiency thereof shall at all times be preserved and
maintained; (iii) Borrower shall not permit any such items to become a fixture
to real estate or an accession to other personal property, except as provided in
relevant operating leases; and (iv) Borrower, immediately on demand by Lender,
shall deliver to Lender any and all evidence of ownership of, including without
limitation certificates of title and applications of title to, any of the
Equipment;

    (n) this Agreement and the Other Agreements to which Borrower is a party are
the legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms;

    (o) Borrower is solvent, is able to pay its debts as they become due and has
capital sufficient to carry on its business, now owns property having a value
both at fair valuation and at present fair saleable value greater than the
amount required to pay its debts, and will not be rendered insolvent by the
execution and delivery of this Agreement or any of the Other Agreements or by
completion of the transactions contemplated hereunder or thereunder;

    (p) Except for Permitted Liens, Borrower is not now obligated, nor shall it
create, incur, assume or become obligated (directly or indirectly), for any
loans or other Indebtedness for borrowed money other than the Loans, except that
Borrower may (i) borrow money from a Person other than Lender on a subordinated
basis if a subordination agreement in favor of Lender and in form and substance
reasonably satisfactory to Lender is executed and delivered to Lender relative
thereto; (ii) maintain any present Indebtedness to any Person which is a
Permitted Lien and is set forth on Exhibit "E"; and (iii) incur indebtedness to
trade creditors in the ordinary course of Borrower's business;

    (q) Borrower does not own any margin securities, and none of the proceeds of
the Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation G or Regulation U of the Board of Governors
of the Federal Reserve System as in effect from time to time;

    (r) Exhibit "F" sets forth the names of all of the Subsidiaries and
Affiliates. Except as set forth on Exhibit "F", Borrower has no Subsidiaries,
Affiliates or divisions, nor is Borrower engaged in any joint venture, limited
liability company or partnership with any other Person;

    (s) Borrower is duly organized and in good standing in its state of
organization and Borrower is duly qualified and in good standing in all states
where the nature and extent of the business transacted by it or the ownership of
its assets makes such qualification necessary;

    (t)  Borrower is not in default under any material contract, lease or
commitment to which it is a party or by which it is bound, nor does Borrower
know of any dispute regarding any contract, lease or commitment which is
material to the continued financial success and well-being of Borrower;

    (u) There are no controversies pending or threatened between Borrower and
any of its employees, other than employee grievances arising in the ordinary
course of business which are not, in the aggregate, material to the continued
financial success and well-being of Borrower, and Borrower is in compliance in
all material respects with all federal and state laws respecting employment and
employment terms, conditions and practices;

    (v) Borrower possesses, and shall continue to possess, adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, trade styles and trade names to continue to conduct its business
as heretofore conducted by it.

    Borrower represents, warrants and covenants to Lender that all
representations, warranties and covenants of Borrower contained in this
Agreement (whether appearing in Articles IV or V hereof or elsewhere) shall be
true at the time of Borrower's execution of this Agreement, shall survive the
execution, delivery and acceptance hereof by the parties hereto and the closing
of the transactions described herein or related hereto, shall remain true until
the repayment in full of all of the Liabilities and termination of this
Agreement, and shall be remade by Borrower at the time each Loan is made
pursuant to this Agreement.




ARTICLE V. ADDITIONAL COVENANTS OF BORROWER.


    SECTION 5.1.  Additional Covenants of Borrower.  Until payment or
satisfaction in full of all Liabilities and termination of this Agreement,
unless Borrower obtains Lender's prior written consent waiving or modifying any
of Borrower's covenants hereunder in any specific instance, Borrower agrees as
follows:

    (a) Borrower shall at all times keep accurate and complete books, records
and accounts with respect to all of Borrower's business activities, in
accordance with sound accounting practices and GAAP consistently applied, and
shall keep such books, records and accounts, and any copies thereof, only at the
addresses indicated for such purpose on Exhibit "C";

    (b) Borrower agrees to deliver to Lender the following consolidated and
consolidating financial information, all of which shall be prepared in
accordance with generally accepted accounting principles, except for absence of
footnotes, consistently applied: (i) no later than forty-five (45) days after
each calendar quarter, copies of internally prepared financial statements,
including without limitation balance sheets and statements of income, retained
earnings and cash flow of Borrower, certified by the chief financial officer of
Borrower; (ii) no later than ninety (90) days after the end of each of
Borrower's fiscal year, annual audited financial statements certified, with an
unqualified opinion, by independent certified public accountants selected by
Borrower and satisfactory to Lender, which financial statements shall be
accompanied by a letter from such accountants acknowledging that they are aware
that Lender is relying upon such financial statements in connection with the
exercise of its rights hereunder; and (iii) such other financial information as
Lender shall reasonably request;

    (c) Borrower shall promptly advise Lender in writing of any material adverse
change in the business, assets or condition, financial or otherwise, of
Borrower, the occurrence of any Event of Default hereunder or the occurrence of
any event which, if uncured, will become an Event of Default hereunder after
notice or lapse of time (or both). In addition, Borrower shall promptly advise
Lender in writing of any default made in the due observance or performance by
Borrower of any covenant, condition or agreement where such default would
reasonably be expected to have a material adverse change with any operating
lease(s), in any lease where Borrower is a party, or in any bond, debenture,
note or other evidence of indebtedness;

    (d) [this provision has been intentionally deleted];

    (e) Lender, or any Persons designated by it, shall have the right, with
reasonable advance notice, to call at Borrower's places of business at any
reasonable time, and, without hindrance or delay, to inspect the Collateral and
to inspect, audit, check and make extracts from Borrower's books, records,
journals, orders, receipts, leases, and any correspondence and other data
relating to Borrower's business, the Collateral or any transactions between the
parties hereto, and shall have the right to make such verification concerning
Borrower's business as Lender may consider reasonable under the circumstances.
Borrower shall furnish to Lender such information relevant to Lender's rights
under this Agreement as Lender shall at any time and from time to time request.
Borrower authorizes Lender to discuss the affairs, finances and business of
Borrower with any officers, directors and employees of Borrower identified and
authorized by Borrower or with any Affiliate or the officers, directors and
employees of any Affiliate identified and authorized by Borrower, and to discuss
the financial condition of Borrower with Borrower's independent public
accountants. Any such discussions shall be without liability to Lender or to
Borrower's independent public accountants. Borrower shall pay to Lender all
customary fees and out-of-pocket expenses incurred by Lender in the exercise of
its rights hereunder in accordance with and limited by Section 2.5(e), and all
of such fees and expenses shall constitute Loans hereunder, payable on demand
and, until paid, shall commence to bear interest thirty (30) days after a
statement for same has been provided to Borrower at the Prime Rate then
applicable to Loans hereunder;

    (f)  Borrower shall:

     (i) keep the Collateral properly housed and shall keep the Collateral
insured for the full insurable value thereof against loss or damage by fire,
theft, explosion, sprinklers, collision (in the case of motor vehicles) and such
other risks as are customarily insured against by Persons engaged in businesses
similar to that of Borrower with such companies, in such amounts and under
policies in such form as shall be reasonably satisfactory to Lender, which
insurance companies shall be rated by Best rating system to be "A" "XI" or
better. At the request of Lender, original (or certified) copies of such
policies of insurance shall be delivered to Lender, together with evidence of
payment of all premiums therefor, and shall contain an endorsement, in form and
substance acceptable to Lender, showing loss under such insurance policies
payable to Lender. Such endorsement, or an independent instrument furnished to
Lender, shall provide that the insurance company shall give Lender at least
thirty (30) days written notice before any such policy of insurance is altered
or cancelled and that no act, whether willful or negligent, or default of
Borrower or any other person shall affect the right of Lender to recover under
such policy of insurance in case of loss or damage. Borrower hereby directs all
insurers under such policies of insurance to pay all proceeds payable thereunder
directly to Lender and all proceeds received by Lender may be applied to the
Liabilities in such order and manner as Lender shall determine. Upon the
occurrence of an Event of Default, Borrower irrevocably, makes, constitutes and
appoints Lender (and all officers, employees or agents designated by Lender) as
Borrower's true and lawful attorney-in-fact (and agent-in-fact) for the purpose
of making, settling and adjusting claims under such policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and making all
determinations and decisions with respect to such policies of insurance; and

    (ii) maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of Borrower with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Lender
and, at the request of Lender, original (or certified) copies of such policies
shall be delivered to Lender, together with evidence of payment of all premiums
therefor; each such policy shall contain an endorsement showing Lender as
additional insured thereunder and providing that the insurance company shall
give Lender at least thirty (30) days written notice before any such policy
shall be altered or cancelled.

    If Borrower at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium in whole
or in part relating thereto, then Lender, without waiving or releasing any
obligation or default by Borrower hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as Lender deems
advisable. All sums disbursed by Lender in connection with any such actions,
including without limitation court costs, expenses, other charges relating
thereto and reasonable attorneys' fees, shall constitute Loans hereunder and
shall be payable on demand by Borrower to Lender and, until paid, shall bear
interest at the Prime Rate then applicable to Loans hereunder, unless the
Borrower is in default under this Agreement beyond any applicable cure period at
which time interest shall accrue at the Default Rate;

    (g) Borrower shall not use its property, or any part thereof, in any
unlawful business or for any unlawful purpose or use or maintain any of its
property in any manner that does or would reasonably be expected to result in
material damage to the environment or a violation of any applicable
environmental laws, rules or regulations; shall keep its property in good
condition, repair and order; shall permit Lender to examine any of its property
at any time; shall not permit its property, or any part thereof, to be levied
upon under execution, attachment, distraint or other legal process; shall not
grant a security interest in or suffer to exist a lien on any of its property
other than Permitted Liens; shall not sell, lease, transfer or otherwise dispose
of any of its property (not to exceed $100,000 per transaction or $250,000 per
calendar year) except for the sale of Inventory in the ordinary course of its
business; and shall not secrete or abandon any of its

property, or remove or permit removal of any of its property from any of the
locations listed on Exhibit "C" or as permitted under Section 4.1(c) hereof,
except for the removal of Inventory sold in the ordinary course of Borrower's
business;

    (h) all monies and other property obtained by Borrower from Lender pursuant
to this Agreement will be used solely for business purposes of Borrower;

    (i)  Borrower shall, at the request of Lender, indicate on its records
concerning the Collateral a notation, in form satisfactory to Lender, of the
security interest of Lender hereunder, and Borrower shall not maintain
duplicates or copies of such records at any address other than Borrower's
principal place of business set forth on the first page of this Agreement;

    (j)  Borrower shall file all required tax returns and pay all of its taxes
when due, including without limitation taxes imposed by federal, state or
municipal agencies, and shall cause any liens for taxes other than Permitted
Liens to be promptly released; provided, that Borrower shall have the right to
contest the payment of such taxes in good faith by appropriate proceedings so
long as (i) the amount so contested is shown on Borrower's financial statements,
(ii) the contesting of any such payment does not give rise to a lien for taxes,
and (iii) if Borrower fails to prosecute such contest with reasonable diligence,
Lender may apply the money so deposited in payment of such taxes. If Borrower
fails to pay any such taxes and in the absence of any such contest by Borrower,
Lender may (but shall be under no obligation to) advance and pay any sums
required to pay any such taxes and/or to secure the release of any lien
therefor, and any sums so advanced by Lender shall constitute Loans hereunder,
shall be payable by Borrower to Lender on demand, and, until paid, shall bear
interest at the Default Rate;

    (k) Borrower shall not assume, guarantee or endorse, or otherwise become
liable in connection with, the obligations of any Person, except (i) as
described in Exhibit "K", (ii) by endorsement of instruments for deposit or
collection, (iii) in the situation where Borrower assumes, endorses, guarantees,
or otherwise becomes liable for the obligations of a Subsidiary not described in
Exhibit "K" in an aggregate amount not to exceed One Million Dollars
($1,000,000), or (iv) similar transactions in the ordinary course of business;

    (l)  Borrower shall not enter into any merger or consolidation, or enter
into any transaction in excess of $10,000,000 consideration per transaction
(including any purchase, redemption or retirement of any shares of any class of
its stock), unless (i) such stock purchase relates to the Borrower's employee
stock purchase plan, or (ii) Borrower provides to Lender a Compliance
Certificate for the most recent month end period not less than twenty (20) days
prior to closing the transaction and certifying compliance with the terms and
conditions of this Agreement after giving effect to the anticipated transaction
(including without limitation proforma income and balance sheet projections of
the consolidated companies and a one (1) year cash flow projections with
reducing principal of the Loans);

    (m) Borrower shall not enter into any purchase or acquisition with any other
business entity wherein Borrower will be controlled by such other business,
without the prior express written consent of Lender;

    (n) Borrower shall not declare or pay any dividend or other distribution
(whether in cash or in kind) on any class of its stock;

    (o) Borrower shall not make any loans (in excess of $500,000 in the
aggregate outstanding) (i) to shareholders, directors or employees of the
Borrower, (ii) to any Subsidiary or Affiliate, or (iii) not in the ordinary
course of business to any Person;

    (p) Borrower shall (i) keep in full force and effect any and all Plans which
may, from time to time, come into existence under ERISA, unless such Plans can
be terminated without liability to Borrower; (ii) make contributions to all of
the Plans in a timely manner and in a sufficient amount to comply with the
requirements of ERISA; (iii) comply with all material requirements of ERISA
which relate to Plans (including without limitation the minimum funding
standards of Section 302

of ERISA); and (iv) notify Lender immediately upon receipt by Borrower of any
notice of the institution of any proceeding or other action which may result in
the termination of any Plans;

    (q) Except as set forth in subsection (l), above, or in connection with the
investment, purchase or other acquisition, or contract to invest in marketable
securities, Borrower shall not invest in, purchase or otherwise acquire, or
contract to invest in, purchase or otherwise acquire, the obligations or stock
of any Person, other than direct obligations of the United States. For purposes
of this provision, the term "marketable securities" shall mean, (i) securities
registered pursuant to the 1933 Act or 1934 Act of the Securities and Exchange
Commission which are publicly traded on the New York Stock Exchange or NASDAQ
Exchange, or (ii) private securities in the aggregate of not more than One
Million Dollars ($1,000,000);

    (r) Borrower shall notify Lender in writing of any amendment to its
organizational documents or change to its fiscal year;

    (s) Borrower shall reimburse Lender for all costs and expenses, including
without limitation legal expenses, filing and recording fees and reasonable
attorneys' fees not to exceed $12,000 for work done with respect to the
preparation of Loan Documents for the initial closing, incurred by Lender in
connection with documentation and consummation of this transaction and any other
transactions between Borrower and Lender, including without limitation Uniform
Commercial Code and other public record searches, lien filings, Federal Express
or similar express or messenger delivery, appraisal costs, surveys, title
insurance and environmental audit or review costs, and in seeking to administer,
collect, protect or enforce any rights in or to the Collateral or incurred by
Lender in seeking to collect any Liabilities and to administer, participate,
assign and/or enforce any of Lender's rights under this Agreement and the Other
Agreements. All such costs, expenses and charges shall constitute Loans
hereunder, shall be payable by Borrower to Lender on demand, and, until paid,
shall bear interest at the Prime Rate then applicable to Loans hereunder; and

    (t)  Borrower shall maintain and comply with the following financial
covenants:

  (i)   Minimum Tangible Net Worth: Borrower will maintain at all times a
Minimum Tangible Net Worth, at September 31, 2001, of not less than $90,000,000
without the Aris, Inc., acquisition and $115,000,000 with Aris,  Inc.,
acquisition plus 85% of the cumulative consolidated net income (if positive). A
one-time adjustment of up to $25,000,000 will be allowed from a future goodwill
impairment, so long as it does not exceed $25,000,000. In the event, DigiTerra,
 Inc., and its Subsidiary is sold, the Minimum Tangible Net Worth will be
increased by an amount equal to 50% of the increase to stockholder's equity
created by the sale of DigiTerra, Inc., in accordance with GAAP.
 
(ii)
 
Fixed Charge Coverage Ratio: Borrower shall maintain, for the 12-month period
ending on the last day of each quarter, a fixed charge coverage ratio of not
less than (i) 1.15:1 as of September 31, 2001, (ii) 1.50:1 as of March 31, 2002;
and (iii) 1.75:1 as of December 31, 2002 and thereafter.
 
(iii)
 
Leverage Ratio. Borrower shall not allow the ratio of Total Funded Indebtedness
to EBITDA for the 12-month period ending on the last day of each quarter to
exceed (i) 1.50:1 as of September 31, 2001, (ii) 1.00:1 as of March 31, 2002;
and (iii) 0.75:1 as of December 31, 2002 and thereafter.
 
(iv)
 
Asset Coverage Ratio. Total Funded Indebtedness shall not exceed 50% of
consolidated account receivables net of allowance for uncollectibles.
 
(v)
 
Additional Financial Covenant. 100% of proceeds from any disposition(s) of the
Borrower and / or any of its Subsidiaries, equal to or greater than $2,500,000,
will be immediately applied to pay down the Borrowings outstanding under this
Agreement.


 
(vi)
 
Quarterly Financial Statements. Borrower shall provide to Lender quarterly
consolidated and consolidating balance sheets, statements of income, retained
earnings and cash flow, in accordance with GAAP, together with calculations
confirming Borrower's compliance with all financial covenants, certified by a
senior financial officer, within 45 days after the end of each quarter.
 
(vii)
 
Annual Financial Statements. Borrower shall provide to Lender annual
consolidated and consolidating financial statements as described in
Section 5.1(t)(vii), with an unqualified opinion from a recognized independent
accounting firm and such firm's covenant compliance calculations, together with
calculations confirming Borrower's compliance with all financial covenants,
certified by a senior financial officer, within 90 days after the end of each
fiscal year.
 
(viii)
 
Account Receivables. Borrower shall provide to Lender semi-annual aging report
of consolidated accounts receivable and a listing of government and foreign
accounts receivable that represent more than fifteen percent (15%) of total
consolidated accounts receivable. The Lender may, from time to time and in its
sole discretion, require Borrower to provide more frequent reporting.
 
(ix)
 
Projections. Borrower shall provide to Lender Borrower's projections consisting
of one (1) year projections, prepared on a quarterly basis, of consolidated
financial statements for each fiscal year, no later than 60 days before the end
of the fiscal year.
 
(x)
 
Annual Lender Collateral Audit. Borrower shall permit the Lender to conduct an
annual Collateral audit, to be paid for by the Lender so long as there is not
then a default by Borrower under this Agreement. This requirement may be waived,
at the Lender's discretion.
 
(xi)
 
Supplemental Requests. Borrower shall comply with Lender's reasonable request(s)
to supply any additional or updated information.
 
(xii)
 
Changed Circumstances. Borrower shall promptly inform Lender of any material
adverse change in the condition, property, Collateral or operations, financial
or otherwise, of the Borrower.

    (u) Within thirty (30) days of the end of each calendar quarter, Borrower
shall provide to Lender a "Quarterly Covenant Compliance Certificate" in the
form attached as Exhibit "G", as the same may be reasonably modified by Lender
from time to time.

    (v) Borrower shall promptly obtain guarantees, in form and substance
satisfactory to Lender, from each domestic Subsidiary of the Borrower that
results from merger, acquisition, creation or otherwise after the Closing Date
so long as Borrower's investment in such Subsidiary is more than $15,000,000,
together with corporate resolutions of each Guarantor authorizing such Guarantor
to enter into the guarantee.

    (w) Borrower shall acquire PSINet Consulting Solutions, Inc., on, or within
72 hours after, the Closing Date.

    (x) Borrower shall be permitted to provide 100% cash or cash equivalent
security for those standby letters of credit identified in Exhibit "E";
provided, however, such cash security does not exceed Six Hundred Twenty-Five
Thousand Dollars ($638,500.00).

    (y) Borrower shall arrange for DigiTerra, Inc., to provide copies of all
financial reporting obligations pursuant to the IBM Credit Corporation Agreement
for Wholesale Financing at the same time such information is provided to IBM
Credit Corporation.

    (z) Borrower shall arrange for DigiTerra, Inc., to provide an incumbancy
certificate to Lender.




ARTICLE VI. GRANT OF SECURITY INTEREST TO LENDER.


    SECTION 6.1  Security Interest.  As security for the payment or other
satisfaction of all Liabilities, Borrower hereby assigns to Lender and grants to
Lender a continuing security interest in the following property of Borrower,
whether now or hereafter owned, existing, acquired or arising and wherever now
or hereafter located: (a) all Accounts, Inventory and other Goods whose sale,
lease or other disposition by Borrower has given rise to Accounts and have been
returned to or repossessed or stopped in transit by Borrower; (b) all Chattel
Paper, Instruments, Documents, Commercial Tort Claims, Letter-of-Credit Rights,
Securities and General Intangibles (including without limitation all
intellectual property, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, copyrights, registrations,
licenses, franchises, customer lists, investments, tax refund claims, claims
against carriers and shippers, guarantee claims, contracts rights, security
interests, security deposits, payment intangibles, software and any rights to
indemnification); (c) all Inventory and other Goods, including without
limitation Equipment, machinery, vehicles and fixtures; (d) all deposits, cash,
money, leasehold interests, letters of credit, deposit accounts, investment
properties, securities accounts, security certificates, security entitlements,
uncertificated securities, securities intermediaries, commodity accounts,
commodity contracts, promissory notes, financial assets and any other property
of Borrower now or hereafter in the possession, custody or control of Lender or
any agent or any Affiliate of Lender or any participant with Lender in the Loans
and / or Letters of Credit for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise); and (e) all additions
and accessions to, substitutions for, and replacements, products, commingled
goods and proceeds of the foregoing property, including without limitation
proceeds of all insurance policies insuring the foregoing property, and all of
Borrower's books and records relating to any of the foregoing and to Borrower's
business. Borrower agrees to execute and deliver to Lender from time to time
Uniform Commercial Code financing statements in substantially the form attached
hereto as Exhibit "A". Borrower shall not grant a security interest in any of
the Collateral to any other Person.


ARTICLE VII. PRESERVATION OF COLLATERAL AND PERFECTION OF
SECURITY INTERESTS THEREIN.


    SECTION 7.1  Preservation of Collateral.  Borrower shall, at Lender's
request, at any time and from time to time, execute and deliver to Lender such
financing statements, documents and other agreements and instruments (and pay
the cost of filing or recording the same in all public offices deemed necessary
or desirable by Lender) and do such other acts and things as Lender may deem
necessary or desirable in order to establish and maintain a valid, attached and
perfected security interest in the Collateral in favor of Lender (free and clear
of all other liens, claims and rights of third parties whatsoever, whether
voluntarily or involuntarily created, except Permitted Liens) to secure payment
of the Liabilities, and in order to facilitate the collection of the Collateral.
If not received within thirty (30) days, Borrower irrevocably hereby makes,
constitutes and appoints Lender (and all persons designated by Lender for that
purpose) as Borrower's true and lawful attorney and agent-in-fact to execute
such financing statements, documents and other agreements and instruments and do
such other acts and things as may be necessary to preserve and perfect Lender's
security interest in the Collateral. Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement shall be sufficient as a financing statement.


ARTICLE VIII. DEFAULT


    SECTION 8.1  Event of Default.  The occurrence of any one or more of the
following events shall constitute an "Event of Default" by Borrower hereunder,
unless the same is cured within ten (10) days (unless otherwise specifically
provided):

    (a) the failure of any Obligor to pay when due, declared due, or demanded by
Lender, any of the Liabilities within three (3) business days of written
notification;

    (b) the failure of any Obligor to perform, keep or observe any of the
non-financial covenants, conditions, promises, agreements or obligations of such
Obligor under this Agreement or any of the Other Agreements within thirty
(30) days of written notification;

    (c) the failure of any Obligor to perform, keep or observe any of the
covenants, conditions, promises, agreements or obligations of such Obligor under
any other agreement with any person if such failure may have a material adverse
effect on such Obligor's business property, assets, operations or condition,
financial or otherwise;

    (d) default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement relating to the operating
leases identified in Exhibit "J" attached hereto (wherein such default would
reasonably be expected to create a liability in excess of $250,000), in any
lease wherein Borrower is a party, or in any bond, debenture note or other
evidence of indebtedness;

    (e) the making, furnishing or omission by any Obligor to Lender of any
representation, warranty, certificate, schedule, report or other communication
within or in connection with this Agreement or the Other Agreements or in
connection with any other agreement between such Obligor and Lender, which is
untrue or misleading in any respect;

    (f)  the making of any levy, seizure or attachment of any of Borrower's
property;

    (g) the commencement of any proceedings in bankruptcy by or against any
Obligor or for the liquidation or reorganization of any Obligor, or alleging
that such Obligor is insolvent or unable to pay its debts as they mature, or for
the readjustment or arrangement of any Obligor's debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary and such Obligor is contesting such proceedings in good faith,
such action shall not constitute an Event of Default unless such proceedings are
not dismissed within thirty (30) days after the commencement of such
proceedings;

    (h) the appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor's assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, of any Obligor which is a corporation, limited liability company or
a partnership; provided, however, that if such appointment or commencement of
proceedings against such Obligor is involuntary and such Obligor is contesting
such proceedings in good faith, such action shall not constitute an Event of
Default unless such appointment is not revoked or such proceedings are not
dismissed within thirty (30) days after the commencement of such proceedings;

    (i)  the entry of any judgment or order against any Obligor which remains
unsatisfied or undischarged and in effect for thirty (30) days after such entry
without a stay of enforcement or execution;

    (j)  the dissolution of any Obligor which is a partnership, limited
liability company or corporation;

    (k) the occurrence of a change of control, direct or indirect, of Borrower
or management of Borrower. For purposes of this provision, management shall mean
Mac J. Slingerlend shall serve as president, vice president, secretary or
treasurer of the Borrower, and at least Bobby G. Stevenson shall be a member of
the Borrower's board of directors;

    (l)  the occurrence of an event of default beyond the applicable cure period
under, or the revocation or termination of, any agreement, instrument or
document executed and delivered by any Person to Lender pursuant to which such
Person has granted Lender a security interest in or lien upon some or all of
such Person's real and/or personal property to secure the payment of all or any
of the Liabilities; or

    (m) the institution in any court of a criminal proceeding against any
Obligor, or the indictment of any Obligor for any crime.




ARTICLE IX. REMEDIES UPON AN EVENT OF DEFAULT.


    SECTION 9.1  Remedies.  Upon each occurrence of an Event of Default and
lapse of the applicable cure period, Lender shall have the option to, but not
the obligation to, pursue any one or more of the following remedies:

    (a) Without limiting Lender's right to demand payment of the Liabilities at
any time, upon the occurrence of an Event of Default beyond the applicable cure
period described in Article VIII hereof, all of Borrower's Liabilities shall
immediately and automatically become due and payable, without notice of any kind
and upon the occurrence of any other Event of Default beyond the applicable cure
period, all Liabilities may, at the option of Lender, and without demand, notice
or legal process of any kind, be declared, and immediately shall become, due and
payable.

    (b) Upon the occurrence of an Event of Default beyond the applicable cure
period, Lender may exercise from time to time any rights and remedies available
to it under the Uniform Commercial Code and any other applicable law in addition
to, and not in lieu of, any rights and remedies expressly granted in this
Agreement or in any of the Other Agreements and all of Lender's rights and
remedies shall be cumulative and non-exclusive to the extent permitted by law.
In particular, but not by way of limitation of the foregoing, Lender may,
without notice, demand, or legal process of any kind, require that interest
relating to the Loan as of the date of Event of Default until paid be paid at
the Default Rate, take possession of any or all of the Collateral (in addition
to Collateral of which it already has possession), wherever it may be found, and
for that purpose may pursue the same wherever it may be found, and may enter
into any of Borrower's premises where any of the Collateral may be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of, and Lender shall have the right to
store the same at any of Borrower's premises without cost to Lender. At Lender's
request, Borrower shall, at Borrower's expense, assemble the Collateral and make
it available to Lender at one or more places to be designated by Lender and
reasonably convenient to Lender and Borrower. Borrower recognizes that if
Borrower fails to perform, observe or discharge any of its Liabilities under
this Agreement or the Other Agreements, no remedy at law will provide adequate
relief to Lender, and Borrower agrees that Lender shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages. Any notification of intended disposition of any of the
Collateral required by law will be deemed reasonably and properly given if given
at least fifteen (15) calendar days before such disposition. Any proceeds of any
disposition by Lender of any of the Collateral may be applied by Lender to the
payment of expenses in connection with the Collateral, including without
limitation legal expenses and reasonable attorneys' fees, and any balance of
such proceeds may be applied by Lender toward the payment of such of the
Liabilities, and in such order of application, as Lender may from time to time
elect, including without limitation to provide cash collateral to secure the
Letters of Credit.


ARTICLE X. BORROWER'S INDEMNIFICATION


    SECTION 10.1  Indemnification.  Borrower agrees to defend (with counsel
satisfactory to Lender), protect, indemnify and hold harmless Lender, each
Affiliate of Lender, and each of their respective officers, directors,
employees, attorneys and agents (each an "Indemnified Party") from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature (including without limitation the disbursements and the reasonable fees
of counsel located in one law firm for each Indemnified Party in connection with
any investigative, administrative or judicial proceeding, whether or not the
Indemnified Party shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including without limitation securities, environmental and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any Other Agreement, or any act, event or transaction

related or attendant thereto, the making and the management of the Loans or any
Letters of Credit or the use or intended use of the proceeds of the Loans or any
Letters of Credit; provided, however, that Borrower shall not have any
obligation hereunder to any Indemnified Party with respect to matters caused by
or resulting solely from the willful misconduct or negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate then applicable to Loans hereunder from the date
incurred by each Indemnified Party until paid by Borrower, be added to the
Liabilities of Borrower and be secured by the Collateral. The provisions of this
Article X shall survive the satisfaction and payment of the other Liabilities
and the termination of this Agreement.


ARTICLE XI. MISCELLANEOUS


    SECTION 11.1  Notices.  Any notice required or desired to be given hereunder
shall be in writing and shall be considered effective when delivered, if by
personal delivery, upon receipt, between the hours of 9:00 a.m. and 5:00 p.m.
local time of the recipient, upon delivery, or if not, at 9:00 a.m., local time
on the next business day, or upon delivery or upon refusal after mailing by
certified mail, return receipt requested, postage prepaid, addressed as follows:

Lender:   Wells Fargo Bank,
National Association
1740 Broadway Street, C7301-031
Denver, Colorado 80274
Attention: John Hall, Vice President
(303) 863-5180
(303) 863-6670 (FAX)
copy to:
 
Hall & Evans, L.L.C.
1200 17th Street, Suite 1700
Denver, Colorado 80202
Attention: C. Chandler Lippitt, Esq.
(303) 628-3447
(303) 628-3368 (FAX)
Borrower:
 
CIBER, Inc.
5251 DTC Parkway
Greenwood Village, Colorado 80111
Attention: David G. Durham
(303) 220-0100
(303) 220-7100 (FAX)
copy to:
 
Davis Graham & Stubbs, LLP
1550 17th Street, Suite 500
Denver, CO 80202
Attention: John L. McCabe, Esq.
(303) 892-7351
(303) 893-1379 (FAX)

    SECTION 11.2  Termination.  This Agreement shall be in effect until the
Termination Date. The security interests and liens created under this Agreement
and the Other Agreements shall survive such termination until the Loans and / or
Letters of Credit have been terminated and cancelled and the payment of the
other Liabilities has become indefeasible.

    SECTION 11.3  Choice of Governing Law; Construction; Forum Selection.  This
Agreement and the Other Agreements are submitted by Borrower to Lender for
Lender's acceptance or rejection at Lender's principal place of business as an
offer by Borrower to borrow monies from Lender now and from time to time
hereafter, and shall not be binding upon Lender or become effective until
accepted by Lender, in writing, at said place of business. If so accepted by
Lender, this Agreement and the Other Agreements shall be deemed to have been
made at said place of business. THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL BE
GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF COLORADO AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING WITHOUT LIMITATION THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN THE
COLLATERAL, WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT
JURISDICTION. If any provision of this Agreement shall be held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or remaining provisions of this Agreement, and the parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions

    Borrower and Lender irrevocably agree that ALL ACTIONS OR PROCEEDINGS IN ANY
WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE
OTHER AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS
WITHIN THE CITY AND COUNTRY OF DENVER, STATE OF COLORADO. BORROWER AND LENDER
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURTS LOCATED WITHIN SAID CITY AND STATE. BORROWER AND LENDER HEREBY WAIVE ANY
RIGHT THEY MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT
AGAINST THE OTHER IN ACCORDANCE WITH THIS PARAGRAPH.

    SECTION 11.4  Participation / Assignment.  Lender shall have the right to
assign all or any of its rights under this Agreement and the Other Agreements,
and/or to offer participation interests therein, to any Person, without the
consent of Borrower. In such event, Borrower shall execute such agreements,
instruments and documents as Lender shall request in connection therewith,
including without limitation agreements, instruments and documents in favor of
each assignee and participant; provided, however, that Borrower shall not be
required or obligated to provide notices, reports, financial statements or other
documents required hereunder to any assignee of Lender unless such assignee
acquires all of Lender's rights and obligations under this Agreement and the
Loan Documents.

    SECTION 11.5  Modification and Benefit of Agreement.  This Agreement and the
Other Agreements may not be modified, altered or amended except by an agreement
in writing signed by Borrower and Lender. Borrower may not sell, assign or
transfer this Agreement, or the Other Agreements or any portion thereof,
including without limitation Borrower's rights, titles, interest, remedies,
powers or duties thereunder.

    SECTION 11.6  Headings and Subdivisions.  The headings of articles, sections
and subdivisions in this Agreement are for convenience of reference only, and
shall not govern the interpretation of any of the provisions of this Agreement.

    SECTION 11.7  Power of Attorney.  Borrower acknowledges and agrees that its
appointment of Lender as its attorney and agent-in-fact for the purposes
specified in this Agreement is an appointment coupled with an interest and shall
be irrevocable until all of the Liabilities are paid in full and this Agreement
is terminated.

    SECTION 11.8  Waiver of Jury Trial; Other Waivers.  

    (a) BORROWER AND LENDER HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO

THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY BORROWER OR LENDER OR WHICH IN ANY WAY, DIRECTLY
OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN BORROWER AND
LENDER. IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES IF AN EVENT OF DEFAULT HAS OCCURRED.

    (b) Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

    (c) BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL WITHOUT PRIOR NOTICE OR HEARING.

    (d) Lender's failure, at any time or times hereafter, to require strict
performance by Borrower of any provision of this Agreement or any of the Other
Agreements shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
Lender of an Event of Default under this Agreement or any default under any of
the Other Agreements shall not suspend, waive or affect any other Event of
Default under this Agreement or any other default under any of the Other
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. No delay on the part of Lender in the
exercise of any right or remedy under this Agreement or any Other Agreement
shall preclude other or further exercise thereof or the exercise of any right or
remedy. None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the Other
Agreements and no Event of Default under this Agreement or default under any of
the Other Agreements shall be deemed to have been suspended or waived by Lender
unless such suspension or waiver is in writing, signed by a duly authorized
officer of Lender and directed to Borrower specifying such suspension or waiver.

    SECTION 11.9  Entire Agreement.  This Agreement and the Other Agreements
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superceded by this Agreement and the Other Agreements.
Nothing in this Agreement or in the Other Agreements, expressed or implied, is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by any reason of this Agreement or
the Other Agreements.

    SECTION 11.10  Confidentiality.  Except for the dollar amount and existence
of the Loan made under this Agreement, Lender and Borrower each acknowledge and
agree that any and all information, whether written or verbal, regarding the
material terms of this Agreement and the negotiation of this transaction and all
documents and information developed in relation hereto or provided are
considered and shall be kept confidential between the parties. Further, Lender
acknowledges and agrees that any and all information, whether written or verbal,
regarding the business of Borrower, including financial documentation or other
business information provided to Lender by Borrower or its employees or agents
under this Agreement, shall be considered proprietary and confidential the sole
and exclusive property of Borrower and is considered and shall be kept
confidential by Lender in perpetuity, except as may be required in a legal
proceeding, and shall not be discussed with or provided to any third party,
without the prior written consent of Borrower, which consent may be granted or
withheld in Borrower's reasonable discretion.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    WELLS FARGO BANK,
National Association
 
 
By
/s/ JOHN HALL   

--------------------------------------------------------------------------------

    Title Vice President
 
 
CIBER, INC., a Delaware corporation
 
 
By
/s/ MAC SLINGERLEND   

--------------------------------------------------------------------------------

    Title President and Chief Executive Officer




LIST OF EXHIBITS



A
 
–
 
Form of Note
B
 
–
 
Form of Counsel Opinion
C
 
–
 
Business and Collateral Locations
D
 
–
 
Permitted Trade Names and Assumed Names
E
 
–
 
Permitted Liens
F
 
–
 
List of Subsidiaries and Affiliates
G
 
–
 
Quarterly Covenant Compliance Certificate
H
 
–
 
Schedule of Exceptions to Borrower's Covenants
I
 
–
 
Form of UCC Financing Statement
J
 
–
 
List of Operating Agreements
K
 
–
 
Schedule of Liabilities that are Assumed, Guaranteed or Endorsed by Borrower in
Connection with the Obligation of any Person





QuickLinks


LOAN AND SECURITY AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. CREDIT; FEES AND CHARGES
ARTICLE III. CONDITIONS OF LENDING.
ARTICLE IV. BORROWER'S REPRESENTATIONS, WARRANTIES AND COVENANTS.
ARTICLE V. ADDITIONAL COVENANTS OF BORROWER.
ARTICLE VI. GRANT OF SECURITY INTEREST TO LENDER.
ARTICLE VII. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.
ARTICLE VIII. DEFAULT
ARTICLE IX. REMEDIES UPON AN EVENT OF DEFAULT.
ARTICLE X. BORROWER'S INDEMNIFICATION
ARTICLE XI. MISCELLANEOUS
LIST OF EXHIBITS
